DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 20 October, 2022.
Applicant’s election without traverse of Group I - Claims 1 – 13 and 19 - 22 in the reply filed on 20 October, 2022 is acknowledged. Claims 14 – 18 and 23 - 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1 – 13 and 19 - 22 are currently pending and are subject to a restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not of sufficient quality to permit examination. In particular, Figures 16 – 24, 27A&B, 28 – 30, 31A&B, 32, 33A&B and 36 have text – i.e. numbers and letters that as less than 1/8 inch in height and should not be placed upon hatched or shaded surfaces (MPEP 608.02 V – Drawing Standards). Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 13 and 19 - 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 19 recite collecting first client information; and “processing the first client information to select a clinical sequence for the engagement session . . . based at least in part on the first client information”. Similarly, Claims 4, 6, 21 and 22 recite collecting and processing second client information and supplemental client information to select a facilitator intervention or referral. The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the functionality is performed by “applications” (i.e. software) executed by any suitable device. For example 16 different “clinics (i.e. clinical sequences) are disclosed, which may be selected. However, the specification fails to disclose the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. How the first/second/supplemental client information is processed to select a clinical sequence/facilitator intervention or referral is not disclosed. As such the claim is unreasonably broad and encompasses any processing leading to unpredictable results. No examples of the processing are given requiring undue experimentation to achieve the same results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 10 and 11 recite “on-site” and “off-site” referrals. Examiner cannot determine the metes and bounds of the claims. It is unclear what “site” is being referred to. For example an off-site provider may reasonably be considered any provider who is not located at a first site. Providers at the first site are “on-site”. Nonetheless, determining on-site and off-site providers is relative to a current location, and there is no recitation of a way to make that determination. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claims 1 – 13 and 19 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
Claim 1 is representative. Claim 1 recites:
A method for improving healthcare through community engagement, comprising:
initializing a community health application on a computing device for an engagement session with a candidate patient from a community;
performing a client identification sequence using the community health application to enroll the candidate patient as a new community health client or lookup the candidate patient as an existing community health client;
collecting first client information from the community health client via interaction with a user interface of the computing device by a healthcare facilitator during the engagement session, the community health application controlling the user interface by presenting displays on a display device and reading data from the user interface in relation to the displays; and
processing the first client information to select a clinical sequence for the engagement session with the community health client based at least in part on the first client information. 
Claim 13 recites medium with instructions executed by a processor, and Claim 19 recites a system that executes the steps of the method recited in Claim 1.
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including:  
performing a client identification sequence to enroll the candidate patient as a new community health client or lookup the candidate patient as an existing community health client;
processing the first client information to select a clinical sequence for the engagement session with the community health client based at least in part on the first client information. 
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that it is known for community health workers (CHW) to collect client information, however, there are no applications using mobile or portable computers for performing this function. The specification further discloses that the inventive application “collects data within the scope of the CHW” (0047 as published). The specification further discloses selecting a clinical sequence based on client information. There is no disclosure of the algorithm used to perform this function; therefore, the broadest reasonable interpretation of processing to select includes a CHW performing this process mentally, as in the prior art. Identifying clients and determining if they are new or existing clients is an ordinary mental process. Analyzing client information to select a clinical sequence or workflow, is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that it is known for community health workers (CHW) to collect client information, however, there are no applications using mobile or portable computers for performing this function. The specification further discloses that the inventive application “collects data within the scope of the CHW” (0047 as published). Collecting and processing information in order to select a clinical sequence is process that merely organizes this human activity. This type of activity, i.e. selecting clinical sequences based on client information, includes conduct that would normally occur when managing a patient. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
initializing a community health application on a computing device for an engagement session with a candidate patient from a community;
collecting first client information from the community health client via interaction with a user interface of the computing device by a healthcare facilitator during the engagement session, the community health application controlling the user interface by presenting displays on a display device and reading data from the user interface in relation to the displays.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements integrate the abstract idea into a practical application when they: encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; when they use the abstract idea with a particular machine or manufacture that is integral to the claim; when they transform an article to a different state or thing; or when they recite meaningful limitations beyond linking the abstract idea to a particular technological environment. The additional limitations do not integrate the abstract idea into a practical application when they merely serve to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The health application on a computing device, and user interface presenting displays on a display device, are recited at a high level of generality such that they amount to no more than instructions to apply the abstract idea using generic computer components. Similarly, collecting client information using a user interface to input and display information is an extra solution data gathering step. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract clinical sequence collection process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract clinical sequence collection process. Collecting information is a well-understood, routine and conventional computer function – i.e. electronic recordkeeping as in Alice and Ultramercial; or as receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. an application on a computing device, display). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry – i.e. an iPad ™. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not add an inventive concept to the abstract clinical sequence collection process.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of clinical sequences (2); types of second client information and types of infectious disease testing (5); those that recite additional abstract ideas including: collecting and processing second client information (4, 6, 21, 22); providing facilitator information, referrals, comments and feedback (8 - 11);  those that recite well-understood, routine and conventional activity or computer functions including: storing and transmitting data (3, 7, 12, 20); those that recite insignificant extra-solution activities including; storing and transmitting data (3, 7, 12, 20); or those that are an ancillary part of the abstract idea. 
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 13 and 19 - 22 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 13 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al.: (US PGPUB 2006/0161461 A1).
CLAIMS 1, 13 and 19
Trani discloses a long-term health care system for users that includes the following limitations:
1. A method for improving healthcare through community engagement; (Trani 0032, 0040), comprising:
initializing a community health application on a computing device for an engagement session with a candidate patient from a community; (Trani 0015, 0036);
performing a client identification sequence using the community health application; (Trani 0015, 0016);
collecting first client information from the community health client via interaction with a user interface of the computing device by a healthcare facilitator during the engagement session, the community health application controlling the user interface by presenting displays on a display device and reading data from the user interface in relation to the displays; (Trani 0016, 0017, 0037, 0039); and
processing the first client information to select a clinical sequence for the engagement session with the community health client based at least in part on the first client information; (Trani 0020, 0021, 0026, 0028, 0032, 0040, 0041).
Trani discloses a long-term health care system for users of an interactive health management program that includes a personal health assessment tool designed to elicit information regarding an existing or potential user’s general health, energy/fatigue, emotional wellbeing, social functioning, pain, physical and emotional functioning and role limitations due to physical and emotional problems – i.e. collecting first client information from the client. The assessment tool may be administered as a question and answer dialog provided on a computer utilizing a processor following a set of instructions in a software program, such as a webpage type interface accessible to a user through a network connection – i.e. via interaction with a user interface. The assessment tool is used to determine the needs of the user. The assessment tool may be a SF-36v2 or may be a specialized assessment tool for health issue related groupings. Such tools, in particular the SF-36v2 includes identification of the patient. The information collected is transmitted to the program, and a personalized health management plan is developed for the user based on the results of the assessment including interventions, such as a schedule of periodic contacts (frequency based on the assessment), or referrals and information. For example, the program can match the user’s needs with resources available under the plan, or with community resources or other services.
With respect to the following limitation:
to enroll the candidate patient as a new community health client or lookup the candidate patient as an existing community health client; (Trani 0015).
Trani discloses having existing or potential customers including enrolling new clients, but not identifying a client lookup the client. However, Trani at least implies enrolling new clients or looking up existing clients, and Examiner asserts that enrolling new clients or looking-up existing clients would be obvious to one of ordinary skill in the art to have included enrolling new clients or look-up existing clients in the health care system of Trani, in order to allow for new clients to be enrolled
CLAIM 2
Trani discloses the limitations above relative to Claim 1. Additionally, Trani discloses the following limitations:
wherein the selected clinical sequence includes at least one of a foot clinic workflow, a diabetes clinic workflow, a health and human performance clinic workflow, an infectious disease clinic workflow, and an asthma clinic workflow; (Trani 0025, 0032) – disclosing examining a number of health concerns and expressly, diabetes and asthma.
CLAIMS 3 and 20
Trani discloses the limitations above relative to Claims 1 and 19. Additionally, Trani discloses the following limitations:
at least temporarily storing the first client information from the engagement session with the community health client in a storage device at the computing device; transmitting the first client information from the engagement session with the community health client from the storage device at the computing device to a centralized community health information database of a server computing system, the server computing system being accessible to the computing device; and storing the first client information from the engagement session with the community health client in the centralized community health information database of the server computing system with other client information from other engagement sessions with the community health client; (Trani 0020) – disclosing client information being sent to the HMP.
CLAIMS 4, 5 and 21
Trani discloses the limitations above relative to Claim 1 and 19. Additionally, Trani discloses the following limitations:
collecting second client information from the community health client via interaction with the user interface by the healthcare facilitator during the selected clinical sequence, the community health application controlling the user interface by presenting displays on the display device based on the selected clinical sequence and reading data from the user interface in relation to the displays; and processing the second client information to select at least one of a facilitator intervention and a facilitator referral for the community health client based at least in part on the second client information; wherein the collecting of the second client information includes at least one of collecting physiological information from the community health client, collecting a facilitator observation of the community health client, collecting a photographic image of the community health client, and collecting a biological sample from the community health client; wherein the biological sample is for at least one of glucose testing, infectious disease testing, and DNA testing; wherein the infectious disease testing includes at least one of viral infection testing, COVID-19 viral testing, coronavirus testing, annual flu testing, community pneumonia testing, bacterial infection testing, antibody testing, fungus testing, and parasite testing. (Trani 0024 - 0026, 0034, 0035, 0040 - 0042) – disclosing obtaining additional information and providing referrals and interventions.
CLAIMS 6, 7, 12 and 22
Trani discloses the limitations above relative to Claim 4 and 21. Additionally, Trani discloses the following limitations:
collecting supplemental client information from the community health client via interaction with the user interface by the healthcare facilitator during a supplemental clinical sequence of the engagement session, the community health application controlling the user interface by presenting displays on the display device based on the supplemental client information needed and reading data from the user interface in relation to the displays; and processing the second client information and supplemental client information to select at least one of a facilitator intervention and a facilitator referral for the community health client based at least in part on the second and supplemental client information; (Trani 0028) – disclosing a schedule of periodic follow-up contacts.
at least temporarily storing the first, second, and supplemental client information from the engagement session with the community health client in a storage device at the computing device; transmitting the first, second, and supplemental client information from the engagement session with the community health client from the storage device at the computing device to a centralized community health information database of a server computing system, the server computing system being accessible to the computing device; and storing the first, second, and supplemental client information from the engagement session with the community health client in the centralized community health information database of the server computing system with other client information from other engagement sessions with the community health client; (Trani 0020) – disclosing client information being sent to the HMP.
at least temporarily storing the first and second client information from the engagement session with the community health client in a storage device at the computing device; transmitting the first and second client information from the engagement session with the community health client from the storage device at the computing device to a centralized community health information database of a server computing system, the server computing system being accessible to the computing device; and storing the first and second client information from the engagement session with the community health client in the centralized community health information database of the server computing system with other client information from other engagement sessions with the community health client; (Trani 0020) – disclosing client information being sent to the HMP.
CLAIMS 8 - 9
Trani discloses the limitations above relative to Claim 4. Additionally, Trani discloses the following limitations:
providing the facilitator intervention/referral selected by the community health application to the community health client based on interaction with the user interface by the healthcare facilitator during a facilitator intervention/referral sequence of the engagement session, the community health application controlling the user interface by presenting displays on the display device based on the selected facilitator intervention/referral and reading data from the user interface in relation to the displays, the healthcare facilitator performing the interventions/referral identified in the displays and providing comments and feedback data regarding such interventions/referrals in corresponding fields of the displays; (Trani 0026) – disclosing providing interventions and referrals. 
CLAIMS 10 - 11
Trani discloses the limitations above relative to Claim 9. Additionally, Trani discloses the following limitations:
wherein the providing of the facilitator referral includes providing an on-site/off-site referral to the community health client, the method further comprising: sending an electronic message to an on-site/off-site healthcare provider to provide at least one of notice of the on-site/off-site referral to the on-site/off-site healthcare provider, at least a portion of the first and second client information from the engagement session with the community health client to the on-site/off-site healthcare provider, and at least a recommendation of a schedule for a referral session with the community health client to the on-site/off-site healthcare provider; (Trani 0032, 0040).
Trani discloses referrals to “resources available under the plan or with community resources”; and referrals may be to “a community resource, outside professional, a counselor, or specialized health management professional”. An “outside professional” may reasonable be construed as “off-site”. Others – those that are no “outside professionals” - are therefore reasonable construed as on-site.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2012/0035958 A1 to Rhine-Pallas et al. discloses a patient healthcare management system that includes receiving patient information and selecting a screening based on the received information.
US PGPUB 2020/0303045 A1 to Harnach discloses a system for coordinating healthcare for individuals in a community.
“A Mobile Phone-Based, Community Health Worker Program for Referral, Follow-Up, and Service Outreach in Rural Zambia: Outcomes and Overview”; Schuttner et al.; August, 2014 discloses a mobile application to collect health data.
“A Mobile Application System for Community Health Workers: A Review”; Emmanuel et al.; 1 December, 2018; Global Journal Research and Review; vol.5 No.2:11 discloses a mobile application to collect health data.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                Date: 7 December, 2022